Exhibit 10.3

 

Execution Copy

 

           THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 12, 2014
(the “Effective Date”) is entered into by and between HC2 Holdings, Inc. (the
“Company”), and Ian Estus (“Executive”).

 

           WHEREAS, the Company has offered to employ Executive, and Executive
has agreed to be employed by the Company, pursuant to the terms of this
Agreement,

 

           NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

          1. Term; Effectiveness. Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive and Executive agrees to be
employed by the Company as an at-will employee as of the Effective Date. As an
at-will employee, the Company may terminate Executive’s employment at any time,
with or without reason, and Executive may resign at any time, with or without
reason, both subject to the notice provisions in Section 5. The provisions of
this Agreement will continue to apply unless and until Executive is informed in
writing that it is being prospectively modified by the Company or until it is
superseded by a subsequent written agreement between Executive and the Company.
The entire period during which Executive is employed by the Company is at times
referred to herein as the “Employment Period,”         2. Definitions. For
purposes of this Agreement, the following terms, as used herein, shall have the
definitions set forth below.             (a) “Affiliate” means, with respect to
any specified Person, any other Person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, such specified Person, provided that, in any event, any business in which
the Company has a direct or indirect ownership interest of more than five (5)
percent shall be treated as an Affiliate of the Company.             (b)
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.             (c)
“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.  
          (d) “Subsidiary” means, with respect to any Person, (i) any
corporation of which at least a majority of the voting power with respect to the
capital stock is owned, directly or indirectly, by such Person, any of its other
Subsidiaries or any combination thereof or (ii) any Person other than a
corporation in which such Person, any of its other Subsidiaries or any
combination thereof has, directly or indirectly, at least a majority of the
total equity or other ownership interest therein.

 

1

 




            (e) “Termination Date” means the last day that Executive is employed
by the Company. For the avoidance of doubt, the Termination Date shall mean the
last date of employment, whether such day is selected by mutual agreement with
Executive or unilaterally by the Company or by Executive and whether with or
without advance notice.           3. Duties and Responsibilities.            
(a) Executive agrees to be employed by the Company and be actively engaged in
the business and activities of the Company and its Affiliates during the
Employment Period, and to devote considerable time and attention to the Company
and its Affiliates and the promotion of its business and interests and in no
event less time than is reasonably required for the full performance of
Executive’s duties and responsibilities hereunder. During the Employment Period,
Executive agrees to use his reasonable best efforts to ensure that the business
and activities of the Company and its Affiliates are conducted in compliance
with all applicable laws, rules and regulations in all material respects.
Executive shall be employed hereunder with the title Managing Director,
Investments of the Company with such duties and responsibilities as directed
from time to time by the Company and reporting solely to the Chief Executive
Officer. Executive agrees to cooperate with reasonable requests of the Company
to provide services to the Company’s Affiliates (including Harbinger Group Inc.
and its Affiliates) in accordance with Company policies.             (b) During
the Employment Period, Executive shall use Executive’s best efforts to
faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive’s duties and responsibilities hereunder,
except for Executive’s services related to Harbinger Capital Partners, LLC and
its affiliates (“HCP”). For the avoidance of doubt, during the Employment Period
except for services related to HCP, Executive shall not (i) be permitted to
become employed by, engaged in or to render services for any Person other than
the Company and its Affiliates, (ii) be permitted to be a member of the board of
directors of any Person (other than charitable or nonprofit organizations), in
any case without the consent of the Company, and (iii) be directly or indirectly
materially engaged or interested in any business activity, trade or occupation
(other than employment with the Company and its Affiliates as contemplated by
the Agreement); provided that nothing herein shall preclude Executive from
engaging in charitable or community affairs and managing his personal
investments to the extent that such other activities do not, subject to Section
7, conflict in any material way with the performance of Executive’s duties
hereunder.        



2

 



            4. Compensation and Related Matters.               (a) Base
Compensation. During the Employment Period, for all services rendered under this
Agreement, Executive shall receive aggregate annual base salary (“Base Salary”)
at a rate of $300,000 per annum, payable in accordance with payroll practices
applicable to Company employees.               (b) Annual Bonus. The
Compensation Committee may authorize the Company to adopt an annual bonus plan
payments under which are intended to qualify as performance based compensation
under Section 162(m) of the Internal Revenue Code of 1986, as amended (an
“Annual Bonus”). In addition to a Base Salary, the Compensation Committee, in
its discretion, and in consultation with Chairman, President and Chief Executive
Officer, may choose to include Executive under the Bonus Plan or to provide for
a discretionary annual cash bonus to Executive. If granted. Executive shall be
entitled to payment of the Annual Bonus, if any, only if Executive is employed
by the Company on the payment date.               (c) Benefits and Perquisites.
During the Employment Period, Executive shall be entitled to participate in the
benefit plans and programs commensurate with Executive’s position that are
provided by the Company from time to time for comparable executives generally,
subject to the terms and conditions of such plans. The Company may alter,
modify, add to or delete from, or terminate any of its employee benefit plans at
any time as it, in its sole judgment, determines to be appropriate, without
recourse by Executive, except that no such action shall adversely affect any
previously vested rights of Executive under such plans.               (d)
Business Expense Reimbursements. The Company shall reimburse Executive for
reasonable and properly documented business expenses incurred during the
Employment Period in accordance with the Company’s then-prevailing policies and
procedures for expense reimbursement.               (e) Vacation. During the
Employment Period, Executive shall be eligible for paid time off (“PTO”) of
twenty-seven (27) days annually as provided in applicable Company policies.    
          (f) Initial Equity Grants. Within thirty (30) days (“Grant Date”)
following the approval by the stockholders of an equity plan in the form and
with such terms and conditions as determined in the sole discretion of the
Company (the Company herby agreeing to use its reasonable efforts to have the
stockholders approve such equity plan at the 2014 Annual Stockholders Meeting),
the Executive shall receive the following equity awards:                 (i)
62,500 shares of Restricted Stock. The Restricted Stock shall vest and the
restrictions shall lapse for one-third of the shares on the Grant Date and an
additional one-third of the shares on each of the first and second anniversaries
of the Effective Date, subject to the Executive’s continued employment on such
date. The Restricted Stock shall he subject to the terms of the underlying award
agreements and the Company’s equity plan in effect from time to time.

 

3

 

 

                (ii) stock options to purchase 12.500 shares of the Company’s
common stock, par value $0,001 per share (the “Option”). The Option shall be
exercisable for one-third of the shares subject to the Option on the Grant Date
and an additional one-third of the shares covered by the Option shall become
exercisable on each of the first and second anniversaries of the Effective Date,
subject to the Executive’s continued employment on such date. The Option shall
be subject to the terms of the underlying award agreements and the Company’s
equity plan in effect from time to time. The exercise price for the Option shall
be the closing price of the Company’s common stock on the Grant Date.          
  5. Termination of Employment.           (a) Executive’s employment shall
automatically and immediately terminate upon Executive’s death. Executive’s
employment may be terminated by the Company at any time because of Disability
(defined below), or for Cause (defined below), or for any reason other than
Cause or Disability (“Without Cause’’), by delivering notice of such
termination, and may be terminated by Executive at any time for Good Reason
(defined below) or for any other reason, provided, however, Executive shall be
required to give the Company at least 30 days advance written notice of any
resignation, and the Company shall be required to give Executive at least 30
days advance written notice of any termination Without Cause. The Company may,
in its discretion, require Executive to cease performing services for the
Company, in whole or part, during any portion of such 30 day notice period, in
which event the Company will continue to pay Base Salary, if any, and provide
benefits and calculate bonuses, if any, through the end of such 30 day period.  
          (b) Following any termination of Executive’s employment,
notwithstanding any provision to the contrary in this Agreement, the obligations
of the Company to pay or provide Executive with compensation and benefits under
Section 4 shall cease as of the Termination Date, except as otherwise provided
herein, and the Company shall have no further obligations to provide
compensation or benefits to Executive hereunder except (i) for payment of any
accrued but unpaid Base Salary, if any, and PTO and unreimbursed expenses under
Section 4(d) incurred through the Termination Date, (ii) for the payment of any
non-deferred cash portion of any discretionary Bonus awarded in respect of the
fiscal year prior to the fiscal year in which termination of employment occurs
but unpaid as of the Termination Date (which will be paid when such non-deferred
cash portion of the discretionary Bonus would otherwise be payable), (iii) as
set forth in any other benefit plans, programs or arrangements applicable to
terminated employees in which Executive participates, and (iv) as otherwise
expressly required by applicable statute. Notwithstanding any provision to the
contrary in this Agreement (including the above provisions of this paragraph),
if Executive’s employment is terminated for Cause or if Executive resigns
without Good Reason, Executive shall not be entitled to receive any previously
unpaid portion of the current or any prior fiscal year’s discretionary bonus.

 

4

 

 

            (c) If Executive’s employment is terminated by the Company Without
Cause or by Executive for Good Reason (defined below), then, in addition to the
entitlements described in Section 5(b), Executive shall be entitled to severance
payments and benefits in accordance with, and subject to the terms of, the
Company’s Severance Benefits Policy in effect as of the Termination Date. For
purposes of this Agreement:               (i) “Cause” means: (A) Executive’s
willful misconduct in the performance of his duties for the Company that causes
material injury to the Company, (B) Executive’s conviction of, or plea of guilty
or nolo contendere to, a felony (or the equivalent of a felony in a jurisdiction
other than the United States), or Executive’s willfully engaging in illegal
conduct that is detrimental to the Company, (C) Executive’s material breach of
Sections 7, 8 or 10 of this Agreement, (D) Executive’s willful violation of the
Company’s written policies in a manner that is detrimental to the best interests
of the Company; (E) Executive’s fraud or misappropriation, embezzlement, or
misuse of funds or property belonging to the Company; (F) Executive’s act of
personal dishonesty that results in personal profit in connection with
Executive’s employment with the Company; (G) Executive’s breach of fiduciary
duty owed to the Company; or (H) Executive’s willful negligence of his duties,
which results in the loss of a material amount of capital of the Company or its
Affiliates (the Company shall make the determination of materiality and shall
promptly communicate such determination to Executive); provided, however, that
Executive shall be provided a ten (10)-day period to cure any of the events or
occurrences described in the immediately preceding clauses (C) or (D) hereof, to
the extent curable. For purposes hereof, no act, or failure to act, on the part
of Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. An act, or failure
to act, based on specific authority given pursuant to a resolution duly adopted
by the Board shall be presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company.

 

5

 

 

                (ii) “Disability” means Executive’s incapacity, due to mental,
physical or emotional injury or illness, such that Executive is substantially
unable to perform his duties hereunder for a continuous period of ninety
calendar days, or for more than a total of 85 business days during any 12 month
period, subject to reasonable accommodation provisions of applicable laws.      
          (iii) “Good Reason” means the occurrence, without Executive’s express
written consent, of a material diminution in Executive’s authority, duties or
responsibilities or Executive shall give the Company a written notice specifying
in detail the event or circumstances claimed to give rise to Good Reason within
25 days after Executive has knowledge that an event or circumstances
constituting Good Reason has occurred, and if Executive fails to provide such
timely notice, then such event or circumstances will no longer constitute Good
Reason. The Company shall have 30 days to cure the event or circumstances
described in such notice, and if such event or circumstances are not timely
cured, then Executive must actually terminate employment within 90 days
following the specified event or circumstances constituting Good Reason;
otherwise, such event or circumstances will no longer constitute Good Reason.  
            (d) Upon termination of Executive’s employment for any reason, and
regardless of whether Executive continues as a consultant to the Company, upon
the Company’s request Executive agrees to resign, as of the date of such
termination of employment or such other date requested, from the Board and any
committees thereof (and, if applicable, from the board of directors (and any
committees thereof) of any Affiliate of the Company) to the extent Executive is
then serving thereon.               (e) The payment of any amounts accrued under
any benefit plan, program or arrangement in which Executive participates shall
be subject to the terms of the applicable plan, program or arrangement, and any
elections Executive has made thereunder. Subject to Section 20 and applicable
laws, the Company may offset any amounts due and payable by Executive to the
Company or its Subsidiaries against any amounts the Company owes Executive
hereunder.

 

6

 



  6. Acknowledgments.           (a) Executive acknowledges that the Company has
expended and shall continue to expend substantial amounts of time, money and
effort to develop business strategies, employee and customer relationships and
goodwill and build an effective organization. Executive acknowledges that
Executive is and shall become familiar with the Company’s Confidential
Information (as defined below), including trade secrets, and that Executive’s
services are of special, unique and extraordinary value to the Company, its
Subsidiaries and Affiliates. Executive acknowledges that the Company has a
legitimate business interest and right in protecting its Confidential
Information, business strategies, employee and customer relationships and
goodwill, and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.             (b)
Executive acknowledges (i) that the business of the Company and its Affiliates
is global in scope, without geographical limitation, and capable of being
performed from anywhere in the world, and (ii) notwithstanding the jurisdiction
of formation or principal office of the Company, or the location of any of their
respective executives or employees (including, without limitation, Executive),
it is expected that the Company and its Affiliates will have business activities
and have valuable business relationships within their respective industries
throughout the world.             (c) Executive acknowledges that Executive has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
the necessity of such restraints for the reasonable and proper protection of the
Confidential Information, business strategies, employee and customer
relationships and goodwill of the Company and its Affiliates now existing or to
be developed in the future. Executive expressly acknowledges and agrees that
each and every commitment and restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area, in light of
(i) the scope of the business of the Company and its Affiliates, (ii) the
importance of Executive to the business of the Company and its Affiliates, (iii)
Executive’s position with the Company, (iv) Executive’s knowledge of the
business of the Company and its Affiliates and (v) Executive’s relationships
with the Company’s clients or customers. Accordingly, Executive agrees (x) to be
bound by the provisions of Sections 7, 8, 9, 10 and 11, it being the intent and
spirit that such provisions be valid and enforceable in all respects and (y)
acknowledges and agrees that Executive shall not object to the Company, (or any
other intended third-party beneficiary of this Agreement) or any of their
respective successors in interest enforcing Sections 7, 8. 9, 10 and 11 of this
Agreement. Executive further acknowledges that although Executive’s compliance
with the covenants contained in Sections 7, 8, 9, 10, and 11 may prevent
Executive from earning a livelihood in a business similar to the business of the
Company, Executive’s experience and capabilities are such that Executive has
other opportunities to earn a livelihood and adequate means of support for
Executive and Executive’s dependents.



 



7

 

 



            7. Noncompetition and Nonsolicitation.           (a) Executive
agrees that Executive shall not, directly or indirectly, whether by Executive,
through an Affiliate or in partnership or conjunction with, or as an employee,
officer, director, manager, member, owner, consultant or agent of, any other
Person:               (i) while an employee of the Company and during the period
ending on the 12 month anniversary of Executive’s Termination Date, engage,
directly or indirectly, in activities or businesses (including without
limitation by owning any interest in, managing, controlling, participating in,
consulting with, advising, rendering services for, or in any manner engaging in
the business of owning, operating or managing any business) within the United
States (including its territories or possessions), and/or other territories (in
which the Company, its Affiliates or Subsidiaries conduct business as of the
Termination Date) that competes in the United States and/or such other
territories with the Company, its Subsidiaries or Affiliates (“Competitive
Activities”) or any business that acquires all or substantially all of the
assets of, or is otherwise a successor to, the Company (an “Other Employing
Entity”);                 (ii) while an employee of the Company and during the
period ending on the eighteen (18) month anniversary of Executive’s Termination
Date, solicit, entice, encourage or intentionally influence, or attempt to
solicit, entice, encourage or influence, any employee of, or other Person who
performs services for the Company, any Other Employing Entity or any of their
respective Affiliates or Subsidiaries to resign or leave the employ or
engagement of the Company or any of their respective Affiliates or otherwise
hire, employ, engage or contract any such employee or Person, or any other
Person who provided services to the Company or any of their respective
Affiliates during the six (6) months prior to such hiring, employment,
engagement or contracting, to perform services other than for the benefit of the
Company, any Other Employing Entity or any of their respective Affiliates or
Subsidiaries;                 (iii) while an employee of the Company and during
the period ending on the 18 month anniversary of Executive’s Termination Date,
solicit, entice, encourage, influence, accept payment from, or provide services
to, or attempt to solicit, entice, encourage, influence or accept payment from,
or assist any other Person, firm or corporation, directly or indirectly, in the
solicitation of or providing services to, any Client (as defined below) or any
Prospective Client (as defined below), for the direct or indirect benefit of any
competitor of the Company, any Other Employing Entity or any of their respective
Affiliates or Subsidiaries, in each case other than in the fulfillment of
Executive’s duties to the Company;

 

8

 

 

                (iv) while an employee of the Company and during the period
ending on the 18 month anniversary of Executive’s date of termination of
employment, directly or indirectly request or advise any Client or Prospective
Client to alter, reduce, terminate, withdraw, curtail, or cancel the Client’s or
Prospective Client’s business with the Company, any Other Employing Entity or
any of their respective Affiliates or Subsidiaries, in each case other than in
the fulfillment of Executive’s duties to the Company; or                 (v)
while an employee of the Company and during the period ending on the 18 month
anniversary of Executive’s Termination Date, solicit any agents, advisors,
independent contractors or consultants of the Company, any Other Employing
Entity or any of their respective Affiliates or Subsidiaries who are under
contract or doing business with the Company, any Other Employing Entity or any
of their respective Affiliates or Subsidiaries to terminate, reduce or divert
business with or from the Company, any Other Employing Entity or any of their
respective Affiliates or Subsidiaries.                 (vi) For purposes of this
Agreement, “Client” means a Person to whom the Company, its Subsidiaries or
Affiliates sold goods or provided services, and with whom Executive had
substantial contacts, dealings or client relationship responsibilities (either
directly or through supervising other employees who had such responsibilities)
on behalf of the Company, its Subsidiaries or its Affiliates, at any time while
Executive is employed by the Company (the “Look Back Period”) (but if Executive
is not employed by the Company at the time of any activity described in Section
7(a)(iii) and 7(a)(iv), then the Look Back Period will not be longer than one
(1) year prior to Executive’s last day of employment), provided, however, a
Client does not include any Person who became a client of the Company, its
Affiliates or Subsidiaries both (A) as a result of a professional or social
relationship that Executive developed with such Person before becoming employed
by the Company or any of its Affiliates, and (B) without investment or
assistance by the Company; and “Prospective Client” shall mean those Persons (X)
that the Company is actively soliciting or is planning to solicit; and (Y) with
whom Executive has met or with respect to which Executive has obtained
Confidential Information in the course of or as a result of his performance of
his duties to the Company.

 

9

 

 

              (b) Notwithstanding Section 7(a), it shall not constitute a
violation of Section 7(a) for Executive to hold not more than two percent (2%)
of the outstanding securities of any class of any publicly-traded securities of
a company that is engaged in Competitive Activities.               (c) The
restrictive periods set forth in the Section 7(a) shall be deemed automatically
extended by any period in which Executive is in violation of any of the
provisions of Section 7(a), to the extent permitted by law.               (d) If
a final and non-appealable judicial determination is made by a court of
competent jurisdiction that any of the provisions of this Section 7 constitutes
an unreasonable or otherwise unenforceable restriction against Executive, the
provisions of this Section 7 will not be rendered void but will be deemed to be
modified to the minimum extent necessary to remain in force and effect for the
longest period and largest geographic area that would not constitute such an
unreasonable or unenforceable restriction (and such court shall have the power
to reduce the duration or restrict or redefine the geographic scope of such
provision and to enforce such provision as so reduced, restricted or redefined).
              (e) Moreover, and without limiting the generality of Section 13,
notwithstanding the fact that any provision of this Section 7 is determined not
to be specifically enforceable, the Company will nevertheless be entitled to
recover monetary damages as a result of Executive’s breach of any such
provision.           8. Nondisclosure of Confidential Information.              
(a) Executive acknowledges that the Confidential Information obtained by
Executive while employed hereunder by the Company and its Affiliates is the
property of the Company or its Affiliates, as applicable. Therefore, Executive
agrees that Executive shall not, whether during or after the Employment Period,
disclose, share, transfer or provide access to any unauthorized Person or use
for Executive’s own purposes or any unauthorized Person any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions in
violation of this Agreement; provided, however, that if Executive receives a
request to disclose Confidential Information pursuant to a deposition,
interrogation, request for information or documents in legal proceedings,
subpoena, civil investigative demand, governmental or regulatory process or
similar process, (A) Executive shall, unless prohibited by law, promptly notify
in writing the Company, and consult with and assist the Company in seeking a
protective order or request for other appropriate remedy, (B) in the event that
such protective order or remedy is not obtained, or if the Company waives
compliance with the terms hereof, Executive shall disclose only that portion of
the Confidential Information which is legally required to be disclosed and shall
exercise reasonable efforts to provide that the receiving Person shall agree to
treat such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and (C) the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof.

 

10

 

 

              (b) For purposes of this Agreement. “Confidential Information”
means information, observations and data concerning the Company and its
Affiliates, or any of their respective present or former members, partners,
directors, employees or agents, or the family members thereof, including,
without limitation, all business information (whether or not in written form)
which relates to any of the foregoing Persons, or any of their respective
customers, suppliers or contractors or any other third parties in respect of
which the Company or any of its Affiliates has a business relationship or owes a
duty of confidentiality, or their respective businesses or products, and which
is not known to the public generally other than as a result of Executive’s
breach of this Agreement, including but not limited to: investment
methodologies, investment advisory contracts, fees and fee schedules; investment
performance of the accounts managed by the Company or its respective Affiliates
(“Track Records”); technical information or reports; brand names, trademarks,
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer or investor lists; customer buying
records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; analyses or plans relating to the
acquisition or development of businesses, or relating to the sale of
Subsidiaries or Company assets; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation, employee evaluations, or other personnel-related information;
contracts; and supplier lists. Without limiting the foregoing, Executive agrees
to keep confidential the existence of, and any information concerning, any
dispute between Executive and the Company or their respective Subsidiaries and
Affiliates, except that Executive may disclose information concerning such
dispute to the court or arbitrator that is considering such dispute or to their
respective legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of such
dispute). Executive acknowledges and agrees that the Track Records were the work
of teams of individuals and not any one individual and are the exclusive
property of the Company and its Affiliates, and agrees that he shall in no event
claim the Track Records as his own following termination of his employment for
the Company.

 

11

 

 

              (c) Except as set forth otherwise in this Agreement, Executive
agrees that Executive shall not disclose the terms of this Agreement, except to
Executive’s immediate family and Executive’s financial and legal advisors, or if
previously disclosed by the Company in any public filing, or as may be required
by law or ordered by a court or applicable under Section 12 of this Agreement.
Executive further agrees that any disclosure to Executive’s financial and legal
advisors will only be made after such advisors acknowledge and agree to maintain
the confidentiality of this Agreement and its terms.               (d) Executive
further agrees that Executive will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of the Company or its Affiliates any
unpublished documents or any property belonging to any former employer or any
other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or other Person.             9.
Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company and its Subsidiaries and Affiliates,
in whatever form (including electronic), and all copies thereof, that are
received or created by Executive while employed hereunder by the Company or its
Subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company and its Subsidiaries and Affiliates, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment hereunder and, in any event, at the Company’s request.
Executive further agrees that any property situated on the premises of, and
owned by, the Company or its Subsidiaries or Affiliates, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company’s personnel at any time with or without notice.

 

12

 

 

            10. Intellectual Property Rights.               (a) Executive agrees
that the results and proceeds of Executive’s employment by the Company or its
Subsidiaries or Affiliates (including, but not limited to, any trade secrets,
products, services, processes, know-how, Track Record, designs, developments,
innovations, analyses, drawings, reports, techniques, formulas, methods,
developmental or experimental work, improvements, discoveries, inventions,
ideas, source and object codes, programs, matters of a literary, musical,
dramatic or otherwise creative nature, writings and other works of authorship)
resulting from, or developed in the course of, services performed by Executive
for the Company while employed by the Company and any works in progress, whether
or not patentable or registrable under copyright or similar statutes, that were
made, developed, conceived or reduced to practice or learned by Executive,
either alone or jointly with others (collectively, “Inventions”), shall be
works-made-for-hire and the Company (or, if applicable or as directed by the
Company, any of its Subsidiaries or Affiliates) shall be deemed the sole owner
throughout the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to Executive whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company (or, as the case may be,
any of its Subsidiaries or Affiliates) under the immediately preceding sentence,
then Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title and interest thereto, including any and all Proprietary
Rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, to the Company (or, if
applicable or as directed by the Company, any of its Subsidiaries or
Affiliates), and the Company or such Subsidiaries or Affiliates shall have the
right to use the same in perpetuity throughout the universe in any manner
determined by the Company or such Subsidiaries or Affiliates without any further
payment to Executive whatsoever. As to any Invention that Executive is required
to assign, Executive shall promptly and fully disclose to the Company all
information known to Executive concerning such Invention.               (b)
Executive agrees that, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Company may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 10(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of Executive’s employment by the Company. Executive
further agrees that, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, Executive shall assist the Company in
every reasonable, proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries. To this end,
Executive shall execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Executive shall execute, verify, and deliver assignments of such Proprietary
Rights to the Company or its designees. Executive’s obligation to provide
reasonable assistance to the Company with respect to Proprietary Rights relating
to such Inventions in any and all countries shall continue beyond the
termination of the Employment Period.

 

13

 

 

              (c) Executive hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that Executive now or may hereafter have
for infringement of any Proprietary Rights assigned hereunder to the Company.  
          11. Nondisparagement.               (a) During Executive’s employment
with the Company and thereafter, Executive agrees not to make, publish or
communicate at any time to any person or entity, including, but not limited to,
customers, clients and investors of the Company, its Affiliates and their
respective present or former members, partners, directors, employees or agents,
and the family members thereof, any Disparaging (defined below) remarks,
comments or statements concerning the Company its Affiliates, any entity
affiliated with Philip A. Falcone or any of his family members, or any of their
respective present and former members, partners, directors, officers, employees
or agents.               (b) In the event (i) Executive’s employment terminates
for any reason; and (ii) Executive provides the Company with an irrevocable
waiver and general release in favor of the Released Parties in the Company’s
customary form that has become effective and irrevocable in accordance with its
terms, the Company agrees that the Chief Executive Officer and Board shall not
make, publish, or communicate at any time to any person or entity any
Disparaging (defined below) remarks, comments or statements concerning
Executive, except nothing herein shall prevent the Company from making truthful
statements regarding Executive’s termination as required or, in the discretion
of the Board, deemed advisable to be made in the Company’s or any Affiliate’s
public filings.               (c) For the purposes of this Section 11,
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality, business acumen or abilities of the
individual or entity being disparaged.

 

14

 

 

            (d) Notwithstanding the foregoing, this Section 11 does not apply to
(i) any truthful testimony, pleading, or sworn statements in any legal
proceeding; (ii) attorney-client communications; or (iii) any communications
with a government or regulatory agency, and further, it shall not be construed
to prevent Executive from filing a charge with the Equal Employment Opportunity
Commission or a comparable state or local agency.           12. Notification of
Employment or Service Provider Relationship. Executive hereby agrees that prior
to accepting employment with, or agreeing to provide services to, any other
Person during any period during which Executive remains subject to any of the
covenants set forth in Section 7, Executive shall provide such prospective
employer with written notice of such provisions of this Agreement, with a copy
of such notice delivered to the Company not later than seven (7) days prior to
the date on which Executive is scheduled to commence such employment or
engagement.           13. Remedies and Injunctive Relief. Executive acknowledges
that a violation by Executive of any of the covenants contained in Section 7, 8,
9, 10 or 11 would cause irreparable damage to the Company in an amount that
would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. Accordingly, Executive
agrees that, notwithstanding any provision of this Agreement to the contrary,
the Company may be entitled (without the necessity of showing economic loss or
other actual damage and without the requirement to post a bond) to injunctive
relief (including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 7, 8, 9, 10 or 11
in addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted.           14. Representations of Executive; Advice
of Counsel.             (a) Executive represents, warrants and covenants that as
of the date hereof: (i) Executive has the full right, authority and capacity to
enter into this Agreement and perform Executive’s obligations hereunder, (ii)
Executive is not bound by any agreement that conflicts with or prevents or
restricts the full performance of Executive’s duties and obligations to the
Company hereunder during or after the Employment Period and (iii) the execution
and delivery of this Agreement shall not result in any breach or violation of,
or a default under, any existing obligation, commitment or agreement to which
Executive is subject.

 

15

 

 

            (b) Prior to execution of this Agreement, Executive was advised by
the Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.           15. Cooperation. Executive agrees that, upon reasonable
notice and without the necessity of the Company obtaining a subpoena or court
order, Executive shall provide reasonable cooperation in connection with any
suit, action or proceeding (or any appeal from any suit, action or proceeding),
or the decision to commence on behalf of the Company any suit, action or
proceeding, and any investigation and/or defense of any claims asserted against
any of the Company’s or its Affiliates’ current or former directors, officers,
employees, shareholders, partners, members, agents or representatives of any of
the foregoing, which relates to events occurring during Executive’s employment
hereunder by the Company as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial), provided that with respect to such cooperation occurring following
termination of the Employment Period, the Company shall reimburse Executive for
expenses reasonably incurred in connection therewith and shall schedule such
cooperation to the extent reasonably practicable so as not to unreasonably
interfere with Executive’s business or personal affairs. Notwithstanding
anything to the contrary, in the event the Company requests cooperation from
Executive after his employment with the Company has terminated and at a time
when Executive is not receiving any severance pay from the Company, Executive
shall not be required to devote more than forty (40) hours of his time per year
with respect to this Section 15, except that such forty (40) hour cap shall not
include or apply to any time spent testifying at a deposition or at trial, or
spent testifying before or being interviewed by any administrative or regulatory
agency.           16. Withholding. The Company may deduct and withhold from any
amounts payable under this Agreement such Federal, state, local, non-U.S. or
other taxes as are required or permitted to be withheld pursuant to any
applicable law or regulation.           17. Assignment.             (a) This
Agreement is personal to Executive and without the prior written consent of the
Company shall not be assignable by Executive, and any assignment in violation of
this Agreement shall be void.             (b) This Agreement shall be binding
on, and shall inure to the benefit of, the parties to it and their respective
heirs, legal representatives, successors and permitted assigns (including,
without limitation, successors by merger, consolidation, sale or similar
transaction and in the event of Executive’s death, Executive’s estate and heirs
in the case of any payments due to Executive hereunder).

 

16

 

 

            (c) Executive acknowledges and agrees that all of Executive’s
covenants and obligations to the Company, as well as the rights of the Company
hereunder, shall run in favor of and shall be enforceable by the Company and any
successor or assign to all or substantially all of the Company’s business or
assets.           18. Arbitration. Any controversy, claim or dispute between the
parties relating to Executive’s employment or termination of employment, whether
or not the controversy, claim or dispute arises under this Agreement (other than
any controversy or claim arising under Section 7 or Section 8), shall be
resolved by arbitration in New York County, New York, in accordance with the
Employment Arbitration Rules and Mediation Procedures (“Rules”) of the American
Arbitration Association through a single arbitrator selected in accordance with
the Rules. The decision of the arbitrator shall be rendered within thirty (30)
days of the close of the arbitration hearing and shall include written findings
of fact and conclusions of law reflecting the appropriate substantive law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof in the State of New York. In reaching his or her
decision, the arbitrator shall have no authority (a) to authorize or require the
parties to engage in discovery (provided, however, that the arbitrator may
schedule the time by which the parties must exchange copies of the exhibits
that, and the names of the witnesses whom, the parties intend to present at the
hearing), (b) to interpret or enforce Section 7 or Section 8 of the Agreement
(for which Section 19 shall provide the sole and exclusive venue), (c) to change
or modify any provision of this Agreement, (d) to base any part of his or her
decision on the common law principle of constructive termination, or (e) to
award punitive damages or any other damages not measured by the prevailing
party’s actual damages and may not make any ruling, finding or award that does
not conform to this Agreement. Each party shall bear all of his or its own legal
fees, costs and expenses of arbitration to the fullest extent permitted by
applicable law, and one-half (½) of the costs of the arbitrator.

 

17

 

 

          19. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without reference to its
conflict of law provisions, except that Section 18 and any arbitration
proceeding pursuant to Section 18 shall be governed by the Federal Arbitration
Act (“FAA”) to the extent it is applicable and by New York law to the extent
that the FAA is not applicable. Furthermore, as to Section 7 and Section 8,
Executive and the Company each agrees and consents to submit to personal
jurisdiction in the state of New York in any state or federal court of competent
subject matter jurisdiction situated in New York County, New York. Executive and
the Company further agree that the sole and exclusive venue for any suit arising
out of, or seeking to enforce, the terms of Section 7 and Section 8 of this
Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in New York County, New York. In addition, Executive and
the Company waive any right to challenge in another court any judgment entered
by such New York County court or to assert that any action instituted by the
Company in any such court is in the improper venue or should be transferred to a
more convenient forum. Further, Executive and the Company waive any right he may
otherwise have to a trial by jury in any action to enforce the terms of this
Agreement. The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 26, or such other updated address as has been
provided to the other party from time to time in accordance with Section 26.
Each party shall bear its own costs and expenses (including their respective
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement.           20. Amendment; No Waiver;
Section 409A             (a) No provisions of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Executive
and a duly authorized officer of the Company (other than Executive).            
(b) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.             (c) It is the intention of the Company and Executive
that this Agreement comply with the requirements of Section 409A, and this
Agreement will be interpreted in a manner intended to comply with or be exempt
from Section 409A. The Company and Executive agree to negotiate in good faith to
make amendments to this Agreement as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A.
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or for
the account of Executive in connection with this Agreement (including any taxes
and penalties under Section 409A), and neither the Company nor any Affiliate
shall have any obligation to indemnify or otherwise hold Executive (or any
beneficiary) harmless from any or all of such taxes or penalties.

 

18

 

 

            (d) Notwithstanding anything in this Agreement to the contrary, in
the event that Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of Executive’s “separation from
service” (as defined in Section 409A) or, if earlier, Executive’s date of death.
Following any applicable six (6) month delay, all such delayed payments will be
paid in a single lump sum on the earliest permissible payment date. For purposes
of Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.             (e) For purposes of this Agreement,
with respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of employment”
(and substantially similar phrases) shall be interpreted and applied in a manner
that is consistent with the requirements of Section 409A relating to “separation
from service”.             (f) To the extent that any reimbursements pursuant to
Section 4(e), 4(g) or 15 are taxable to Executive, any such reimbursement
payment due to Executive shall be paid to Executive as promptly as practicable,
and in all events on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred. The
reimbursements pursuant to Section 4(e), 4(g) and 15 are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that Executive receives in one taxable year shall not affect the
amount of such benefits or reimbursements that Executive receives in any other
taxable year.           21. Severability. If any provision or any part thereof
of this Agreement, including Sections 7, 8, 9, 10 and 11 hereof, as applied to
either party or to any circumstances, shall be adjudged by a court of competent
jurisdiction to be invalid or unenforceable, the same shall in no way affect any
other provision or remaining part thereof of this Agreement, which shall be
given full effect without regard to the invalid or unenforceable provision or
part thereof, or the validity or enforceability of this Agreement. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.           22. Entire Agreement. This Agreement constitutes the
entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter. None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.

 

19

 

 

        23. Survival. The rights and obligations of the parties under the
provisions of this Agreement (including without limitation, Sections 7 through
13 and Section 15) shall survive, and remain binding and enforceable,
notwithstanding the termination of this Agreement, the termination of
Executive’s employment hereunder or any settlement of the financial rights and
obligations arising from Executive’s employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.         24. No
Construction against Drafter. No provision of this Agreement or any related
document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.         25. Clawback. Executive acknowledges that to the extent
required by applicable law or written company policy adopted to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), the Discretionary
Bonus and any other incentive compensation shall be subject to any required
clawback, forfeiture, recoupment or similar requirement.         26. Notices.
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand or facsimile, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service) to Executive at the most recent address listed in
Company records and to the Company at the following address (or at such other
address for a party as shall be specified by like notice):             If to the
Company:   Andrea Mancuso        Attn: Legal Department        460 Herndon
Parkway, Suite 150        Herndon, VA 20170

 

20

 

 

        27. Background Check. Upon execution, this Agreement is offer of
employment that is contingent upon the completion of a background investigation
(including a drug screening, credit check, criminal history check, confirmation
of prior employment, and confirmation of educational background) satisfactory to
the Company in its sole discretion and the Executive providing legally required
documentation of eligibility to work in the United States (“Background Check”).
Following the successful completion of the Background Check this Agreement shall
be a binding agreement of the parties in accordance with its terms; provided
that, the Company may waive the requirement to obtain or complete a Background
Check at any time. The Executive agrees to submit to a drug screening, to
execute all documentations and take all action required in connection with the
completion of the Background Check. The Executive acknowledges that he or she is
not an employee of the Company until the Employee has received notification from
the Company that the Background Check has been completed to the satisfaction of
the Company in its sole discretion.         28. Headings and References. The
headings of this Agreement are inserted for convenience only and neither
constitute a part of this Agreement nor affect in any way the meaning or
interpretation of this Agreement. When a reference in this Agreement is made to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated.         29. Counterparts. This Agreement may be executed in
one or more counterparts (including via facsimile and electronic image scan
(PDF), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

21

 

 

Execution Copy

 

          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties as of the date first written above.

            PTGi HOLDING, INC.               By: -s- Andrea L. Mancuso
[img003_v1.jpg]     Name: Andrea L. Mancuso     Title: Acting General Counsel  
            Ian Estus            

 

[Signature Page to Employment Agreement]

 

 

 

 

Execution Copy

 

          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties as of the date first written above.

            HC2 HOLDINGS, INC.               By:  -s- Andrea L. Mancuso
[img004_v1.jpg]     Name: Andrea L. Mancuso     Title: Acting General Counsel  
            Ian Estus            

 

[Signature Page to Employment Agreement]

 

 